Name: 65/271/EEC: Council Decision of 13 May 1965 on the harmonisation of certain provisions affecting competition in transport by rail, road and inland waterway
 Type: Decision_ENTSCHEID
 Subject Matter: land transport;  transport policy;  competition;  taxation;  maritime and inland waterway transport
 Date Published: 1965-05-24

 Avis juridique important|31965D027165/271/EEC: Council Decision of 13 May 1965 on the harmonisation of certain provisions affecting competition in transport by rail, road and inland waterway Official Journal 088 , 24/05/1965 P. 1500 - 1503 Finnish special edition: Chapter 7 Volume 1 P. 0040 Danish special edition: Series I Chapter 1965-1966 P. 0060 Swedish special edition: Chapter 7 Volume 1 P. 0040 English special edition: Series I Chapter 1965-1966 P. 0067 Greek special edition: Chapter 07 Volume 1 P. 0066 Spanish special edition: Chapter 07 Volume 1 P. 0091 Portuguese special edition Chapter 07 Volume 1 P. 0091 COUNCIL DECISION of 13 May 1965 on the harmonisation of certain provisions affecting competition in transport by rail, road and inland waterway (65/271/EEC) THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 75 and 99 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament 1; Having regard to the Opinion of the Economic and Social Committee 2; Whereas one of the objectives of the common transport policy must be to eliminate disparities liable to cause substantial distortion in competition in the transport sector ; whereas it is accordingly necessary to take measures to harmonise or approximate certain laws, regulations and administrative provisions relating specifically to transport ; whereas such measures must deal at Community level with relations between the different modes of transport and also, depending on the case, with relations within each mode of transport between the transport undertakings of the several Member States; Whereas differences are particularly prevalent in the realms of taxation, of State intervention in transport and of social legislation; Whereas measures should accordingly be taken: - as regards taxation : to eliminate double taxation of motor vehicles ; to standardise rules on the duty-free admission of fuel in the tanks of vehicles ; to standardise the basis on which vehicle tax is calculated ; to align the separate taxation systems for carriage of goods on own account and for carriage for hire or reward ; and to make the provision of transport services subject to a future common system of turnover tax; - as regards State intervention in transport : to reduce public service obligations to a minimum ; to provide fair compensation for financial burdens resulting from those obligations which are maintained and from those involving reductions in rates on social grounds ; to normalise the accounts of railway undertakings ; to make such undertakings financially autonomous ; and to lay down rules governing aids for transport, taking account of the distinctive features of that sector; - as regards social legislation : to approximate provisions relating specifically to working conditions in transport so as to improve such provisions ; to standardise manning provisions ; to harmonise provisions concerning working and rest periods and overtime arrangements ; and to introduce a record book by means of which it will be possible to check on an individual basis compliance with provisions concerning working periods; Whereas it is necessary to settle now both the aims of this work of harmonisation and approximation and the pace at which it is to proceed, while provisions to give effect to it should in all cases be adopted sufficiently in advance of the date of their entry into force; Whereas, finally, it must be possible for this Decision to be amended and supplemented as the establishment of the common market and the development of the common transport policy may require; HAS ADOPTED THIS DECISION: SECTION I Taxation Article 1 (a) With effect from 1 January 1967, double taxation of motor vehicles when such vehicles are being 1 OJ No 81, 27.5.1964, p. 1279/64. 2 OJ No 168, 27.10.1964, p. 2637/64. used for carriage in a Member State other than that in which they are registered shall be abolished. (b) With effect from 1 January 1967, the provisions regarding the duty-free admission of fuel contained in the fuel tanks of commercial motor vehicles and inland waterway vessels, shall be standardised. Article 2 With effect from 1 January 1968, a uniform basis shall be adopted for the calculation of tax on goods vehicles and on cargo-carrying inland waterway vessels. Article 3 1. Once a common system of turnover tax has been adopted by the Council and brought into force in the Member States, the taxation systems applied in the road and inland waterway sectors to, respectively, carriage of goods by transport undertakings and carriage of goods by other undertakings for their own requirements shall be aligned within each Member State in such a way as to make these systems equivalent in effect. 2. Member States shall forward to the Commission the drafts of provisions which they propose to adopt to achieve the aim set out in paragraph 1. The Commission may within thirty days of receipt of such drafts address a recommendation or an opinion to the Member State concerned. Article 4 Once a common system of turnover tax has been adopted by the Council and brought into force in the Member States, the latter shall apply that system in a manner to be determined, to the carriage of goods by rail, road and inland waterway. By the date when the common system of turnover tax referred to in the preceding subparagraph has been brought into force, that system shall, in so far as the carriage of goods by road, by rail and by inland waterway is subject to specific taxes instead of to the turnover tax, replace such specific taxes. SECTION II Provisions concerning certain kinds of State intervention Article 5 1. Obligations inherent in the concept of a public service imposed on transport undertakings may be maintained only in so far as is essential in order to ensure the provision of adequate transport services. Member States shall pursue this aim by means of concerted action in accordance with common principles, which shall be laid down before 1 July 1967. 2. Compensation in respect of financial burdens devolving upon transport undertakings by reason of the maintenance of the obligations referred to in paragraph 1 shall be made in accordance with common procedures. Article 6 From 1 July 1967, compensation, determined in accordance with common procedures, shall be paid in respect of financial burdens devolving upon transport undertakings by reason of the application to passenger transport of rates and conditions of transport imposed by a Member State in the interests of one or more particular categories of person. Article 7 Before 1 January 1969, accounts of railway undertakings shall be normalised on the basis of common rules. The compensation payments which such normalisation may entail shall be made by Member States with effect from the same date. Article 8 From 1 January 1968, provisions governing the financial relations between railway undertakings and States shall be progressively harmonised. Such harmonisation shall be directed at making such undertakings financially autonomous and shall be completed by 31 December 1972 at the latest. Article 9 1. Before 1 Juli 1966, the Commission shall submit to the Council proposals for implementing the provisions of Article 77 of the Treaty. 2. Without prejudice to measures taken pursuant to this Decision, Articles 92 to 94 of the Treaty shall apply to transport by rail, road and inland waterway. SECTION III Social provisions Article 10 1. From 1 January 1966, laws, regulations and administrative provisions relating specifically to working conditions in transport by rail, road and inland waterway shall, within each mode of transport, be approximated so as to improve such provisions, account being taken of any collective bargaining powers of the two sides of industry. 2. The approximation laid down in paragraph 1 shall be supplemented by like approximation of all laws, regulations and administrative provisions relating specifically to working conditions in the three modes of transport, account being taken of the differences in techniques employed and tasks performed. 3. For the purposes of this Article, working conditions shall not include wages or other forms of remuneration. Article 11 From 1 January 1967, the manning provisions for each mode of transport shall be standardised on a Community basis. Such standardisation shall be completed by 31 December 1968 at the latest. Article 12 1. From 1 January 1967, provisions concerning working and rest periods in each mode of transport shall be harmonised. 2. From 1 January 1967, account being taken of the implementation of the provisions of paragraph 1 and of the collective bargaining powers of the two sides of industry, harmonisation of overtime arrangements shall be undertaken, with special reference to the basic hours beyond which time worked ranks as overtime and to the circumstances in which exceptions may be made. 3. The harmonisation prescribed by paragraphs 1 and 2 shall be completed by 31 December 1968 at the latest. Article 13 With effect from 1 January 1967 for road transport and with effect from 1 July 1967 for transport by inland waterway, a record book shall be introduced, by means of which it shall be possible to check on an individual basis compliance with provisions concerning working periods. SECTION IV Final provisions Article 14 Measures required to give effect to this Decision shall, with the exception of Articles 3 and 9 (2), be adopted by the Council by not later than six months before the date when such measures are to enter into force. Notwithstanding the foregoing, measures required to give effect to Article 7 shall be adopted by the Council by not later than one year before the date when they are to enter into force. The Council shall adopt the said measures on the basis of Article 75 of the Treaty and, as regards Articles 1, 2 and 4 in particular, on the basis of Articles 75 and 99 of the Treaty. Article 15 Two years after the entry into force of this Decision and every two years thereafter, the Commission shall present to the Council a report on the implementation of this Decision and shall make proposals to amend or supplement it as the establishment of the common market and the development of the common transport policy may require. Article 16 This Decision is addressed to the Member States. Done at Brussels, 13 May 1965. For the Council The President M. COUVE DE MURVILLE